UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 30, 2016 ENTRAVISION COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-15997 95-4783236 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2425 Olympic Boulevard, Suite 6000 West Santa Monica, California 90404 (Address of principal executive offices) (Zip Code) (310) 447-3870 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On January 3, 2017, Entravision Communications Corporation (the “Company”) issued a press release announcing its prepayment, on December 30, 2016, of $20 million of term loans under the Company’s senior secured term loan credit facility entered into on May 31, 2013.The Company funded this prepayment by using cash on hand.Following this prepayment, approximately$293 millionremained outstanding under the Company’s term loan credit facility. A copy of the press release is attached as Exhibit 99.1 to this Form 8-K. This report contains statements that we believe to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. All statements other than historical facts, including, without limitation, statements regarding any future payment of cash dividends, are forward-looking statements. Such forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those expressed in, or implied by, such statements. These risks and uncertainties include, but are not limited to, risks described under the caption “Risk Factors” in our Annual Report on Form 10-K for the period ended December31, 2015. The Company assumes no obligation, and disclaims any duty, to update the forward-looking statements in this report. Item 9.01 Financial Statements and Exhibits (d) Exhibits Press release issued by Entravision Communications Corporation on January 3, 2017. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTRAVISION COMMUNICATIONS CORPORATION Date:January 3, 2017 By: /s/ Walter F. Ulloa Walter F. Ulloa Chairman and Chief Executive Officer - 3 - EXHIBIT INDEX Exhibit
